UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
MARCIA CANTRELL,              )
                              )
          Plaintiff,          )
                              )
          v.                  )      Civil Action No. 10-399 (RWR)
                              )
NOVARTIS PHARMACEUTICALS      )
CORPORATION,                  )
                              )
          Defendant.          )
______________________________)

                          MEMORANDUM ORDER

     Plaintiff Marcia Cantrell individually, and for the estate

of Truman Cantrell, brings suit against Novartis Pharmaceuticals

Corporation (“Novartis”) alleging that a drug that Novartis

produced and marketed injured Truman Cantrell.     Novartis moves

under 28 U.S.C. § 1404(a) to transfer this case to the Southern

District of Ohio.   Cantrell does not contest that the

requirements of § 1404(a) are met.   See Pl.’s Resp. to Def.’s

Mot. to Transfer (“Pl.’s Resp.”) at 1; see also Def. Novartis

Pharmaceuticals Corp.’s Reply in Supp. of Mot. to Transfer Venue

(“Def.’s Reply”), Ex. 1 (plaintiff’s counsel stating that he is

“in agreement [that this] case should be transferred”).

     Section 1404(a) provides that “[f]or the convenience of

parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought or to any district or
                                  -2-

division to which all parties have consented.”    28 U.S.C.

§ 1404(a).    Cantrell does not contest Novartis’ allegation that

this case could have been brought in the Southern District of

Ohio because the Cantrells resided in that district when they

filed suit.    Similarly, Cantrell does not dispute Novartis’

contentions that “[t]his case has absolutely no nexus to

Washington, D.C.” and that “based on the location of relevant

witnesses and documents, the convenience of the parties and

witnesses to this action warrants transfer and therefore supports

transfer of this action to the Southern District of Ohio, Western

Division.”    Def. Novartis Pharmaceuticals Corp.’s Mot. to

Transfer Venue at 2–3 (internal quotation marks omitted).

Accordingly, Novartis’ motion to transfer will be granted.

        Cantrell requests that the order transferring this case

include “that the Statute of Limitations of the District of

Columbia applied [to Cantrell’s tort claims], or at least that

its choice of law rules on that question applied.”    Pl.’s Resp.

at 1.    Novartis contends that “Section 1404(a) ‘does not permit a

Court to consider a statute of limitations defense when

determining whether the transfer is appropriate.’”    Def.’s Reply

at 2 (quoting Joyner v. Reno, 466 F. Supp. 2d 31, 36 (D.D.C.

2006)).    However, “Novartis agrees that, under Van Dusen v.

Barrack, 376 U.S. 612 (19[64]), the choice-of-law rules of the

District of Columbia will apply to this case when transferred
                               -3-

pursuant to 28 U.S.C. § 1404(a).”1   Def.’s Reply at 2 n.3.   Thus,

the parties agree that the District of Columbia’s choice of law

rules apply to this case.

     Because transfer is proper under 28 U.S.C. § 1404(a) and the

parties agree that the District of Columbia’s choice of law rules

apply to this case, it is hereby

     ORDERED that defendant’s motion [10] to transfer this case

to the Southern District of Ohio be, and hereby is, GRANTED.

District of Columbia choice of law rules apply to this case.

     SIGNED this 19th day of August, 2013.



                                            /s/
                                     RICHARD W. ROBERTS
                                     Chief Judge




     1
       Van Dusen provides that when a case is transferred, the
transferee court must apply the choice of law rules of the state
from which the case was transferred. See Van Dusen, 376 U.S. at
639 (“[W]here the defendants seek transfer, the transferee
district court must be obligated to apply the state law that
would have been applied if there had been no change of venue. A
change of venue under § 1404(a) generally should be, with respect
to state law, but a change of courtrooms.”); see also Piper
Aircraft Co. v. Reyno, 454 U.S. 235, 243 n.8 (1981).